DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/2018, 1/31/2019, 3/28/2019, 5/31/2019, 12/6/2019, and 12/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group 2 including claims 16-35 in the reply filed on 11/2/2020 is acknowledged. As a result, the election is final.
Claim Objections
Claim 28 is objected to because of the following informalities:
Regarding claim 28, in line 14, “ration” should be changed to “ratio” due to a typing error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-27, 29-30, 31-32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Narasimha (US 2014/0152686 to Narasimha et al).
Regarding claim 16, Narasimha discloses a system (digital system) (Narasimha, fig. 1), comprising:
an image sensor (hdr sensor module 126) configured to capture image data using a plurality of selectable exposure times (long and short exposures) (Narasimha, fig. 1, par [0023, 0025], wherein hdr sensor module 126 captures image data using long and short exposures); and
a processing apparatus (combination of parts 102, 104, and 106) (Narasimha, fig. 1) configured to:
receive a first image (long exposure image) from the image sensor, wherein the first image is captured with a first exposure time (long exposure) (Narasimha, fig. 3B, par [0040]);
receive a second image (short exposure image) from the image sensor, wherein the second image is captured with a second exposure time (short exposure) that is less than the first exposure time (long exposure) (Narasimha, fig. 3B, par [0040]);
determine a high dynamic range image (HDR image) based on the first image and the second image (Narasimha, par [0040], wherein merge component 314 generates an HDR image based on long and short exposure images), wherein an image portion (portion of HDR image) of the high dynamic range image is based on a corresponding image portion (portion of short exposure image) of the second image when a pixel (pixel) of a corresponding image portion (portion of long exposure image) of the first image is saturated (saturated on the basis of saturation threshold T) 
store, display, or transmit (transmit) an output image that is based on the high dynamic range image (HDR image), (Narasimha, fig. 3B, par [0040], wherein an output image based on the HDR image is transmitted to component 316).
Regarding claim 17, Narasimha discloses aforementioned limitations of the parent claim. Additionally, Narasimha discloses the processing apparatus (combination of parts 102, 104, and 106) (Narasimha, fig. 1) is configured to determine the high dynamic range image (HDR image) by performing operations comprising: responsive to a value of a pixel (pixel value) of an image component of the first image (long exposure image) being in a range near a saturation level (saturation threshold T), determining a blending ratio (weight alpha (x,y)) based on a difference between the saturation level and the value of the pixel (Narasimha, figs. 3A, 3B, par [0047-0049], wherein weight alpha (x,y) is determined based on saturation threshold T and pixel value of long exposure image); and determining a corresponding image component (component M(x,y)) of the high dynamic range image (HDR image) based on a weighted sum (Alpha_U(x,y)), using the blending ratio (weight alpha (x,y)) as a weight, of the image component of the first image  (long exposure image) and a corresponding image component of the second image (short exposure image) ((Narasimha, figs. 3A, 3B, par [0045, 0047-0053], wherein M(x,y) of HDR image is determined based on (Alpha_U(x,y)), using weight alpha (x,y), of long exposure image and short exposure image).
claim 18, Narasimha discloses aforementioned limitations of the parent claim. Additionally, Narasimha discloses the processing apparatus (combination of parts 102, 104, and 106) (Narasimha, fig. 1) is configured to determine the high dynamic range image (HDR image) by performing operations comprising: determining initial blending ratios (weights MAWeight(x,y)) for respective image portions of the high dynamic range image (HDR image) to obtain an initial blending ratio map (Narasimha, figs. 3A, 3B, par [0050], wherein weights MAWeight(x,y) are determined to obtain weight MAWeight(x,y) map); applying a low-pass spatial filter (filter) to the initial blending ratio map (weight MAWeight(x,y) map) to obtain a blending ratio map (map related to Alpha_L(x,y)); and combining the first image and the second image (long and short exposure images) using the blending ratio map (map related to Alpha_L(x,y)) to obtain the high dynamic range image (Narasimha, figs. 3A, 3B, par [0052-0053], wherein HDR image is obtained on the basis of map related to Alpha_L(x,y) and ) and weight MAWeight(x,y) map).
Regarding claim 19, Narasimha discloses aforementioned limitations of the parent claim. Additionally, Narasimha discloses the processing apparatus (combination of parts 102, 104, and 106) (Narasimha, fig. 1) is further configured to: determine a noise map (map related to Alpha_L(x,y)) for the high dynamic range image (HDR image) based on noise level estimates (L(x,y)) for pixels of the first image (long exposure image), noise level estimates (U(x,y)) for pixels of the second image (short exposure image), and a blending ratio map (map related to MAWeight(x,y)) that specifies how image components of the first image and the second image are combined to form the high dynamic range image (Narasimha, figs. 3A, 3B, par [0050-0053], 
Regarding claim 20, Narasimha discloses aforementioned limitations of the parent claim. Additionally, Narasimha discloses the processing apparatus (combination of parts 102, 104, and 106) (Narasimha, fig. 1) comprises an image signal processor that is configured to perform image processing operations (tone mapping and additional image processing) on the high dynamic range image (Narasimha, fig. 3B).
Regarding claim 21, Narasimha discloses aforementioned limitations of the parent claim. Additionally, Narasimha discloses the first image is in a raw format (raw image); and the second image is in a raw format (raw image) (Narasimha, figs. 1, 3A, 3B, par [0026], wherein raw image data is generated by HDR sensor module 126).
Regarding claim 22, Narasimha discloses aforementioned limitations of the parent claim. Additionally, Narasimha discloses the processing apparatus (combination of parts 102, 104, and 106) (Narasimha, fig. 1) is further configured to: apply motion compensation (motion compensation related to motion adaptation weights MAWeight) to align corresponding pixels of the first image (long exposure image) and the second image (short exposure image) when determining the high dynamic range image (Narasimha, figs. 3A, 3B, par [0050-0053], wherein motion compensation related to motion adaptation MAWeight is applied to align corresponding pixels of long exposure image short exposure image).
Regarding claim 23, same ground of rejection as in claim 16 is applied.
claim 24, same ground of rejection as in claim 21 is applied.
Regarding claim 25, same ground of rejection as in claim 19 is applied.
Regarding claim 26, same ground of rejection as in claims 18 and 19 is applied.
Regarding claim 27, same ground of rejection as in claims 17, 18 and 19 is applied.
Regarding claim 29, same ground of rejection as in claim 22 is applied.
Regarding claim 30, same ground of rejection as in claim 19 is applied.
Regarding claim 31, Narasimha discloses an image processing apparatus (digital system) (Narasimha, fig. 1), comprising:
an image sensor (hdr sensor module 126) configured to capture image data using a plurality of selectable exposure times (long and short exposures) (Narasimha, fig. 1, par [0023, 0025], wherein hdr sensor module 126 captures image data using long and short exposures); and
a high dynamic range module (combination of parts 102, 104, and 106) (Narasimha, fig. 1) configured to:
receive a first image (long exposure image) from the image sensor, wherein the first image is captured with a first exposure time (long exposure) (Narasimha, fig. 3B, par [0040]);
receive a second image (short exposure image) from the image sensor, wherein the second image is captured with a second exposure time (short exposure) that is less than the first exposure time (long exposure) (Narasimha, fig. 3B, par [0040]);
determine a high dynamic range image (HDR image) based on the first image and the second image (Narasimha, par [0040], wherein merge component 314 
Regarding claim 32, Narasimha discloses aforementioned limitations of the parent claim. Additionally, Narasimha discloses determine a noise map (map related to Alpha_L(x,y)) for the high dynamic range image (HDR image), wherein the noise map is determined based on a particular combination (combination related to MAWeight(x,y)) of the first image (long exposure image) and the second image (short exposure image) and estimates ((L(x,y) and U(x,y)) of a noise level for pixels of the first image and pixels of the second image (Narasimha, figs. 3A, 3B, par [0050-0053], wherein a map related to Alpha_L(x,y) is determined based on combination related to MAWeight(x,y), (L(x,y) and U(x,y).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimha (US 2014/0152686 to Narasimha et al) in view of Wang (US 2015/0228060 to Wang et al).
Regarding claim 28, Narasimha discloses aforementioned limitations of the parent claim. Additionally, Narasimha discloses determining the initial blending ratio (weight MAWeight(x,y)) includes:
identifying a maximum pixel value (a maximum pixel value D(x,y)) for pixels in an image portion of the first image (long exposure image) (Narasimha, figs 3A, 3B, par [0050-0053]);
if the maximum pixel value (maximum pixel value D(x,y)) is saturated (saturated relative to D1), determining the initial blending ratio (weight MAWeight(x,y)) to be one (one in case D(x,y)<D1), wherein an image portion of the second image (short exposure image) is used to determine the corresponding image portion of the high dynamic range image (HDR image) (Narasimha, figs 3A, 3B, par [0050-0053], wherein weight MAWeight(x,y) is 1 in case D(x,y)<D1 and short exposure image is used for generating HDR image);
if the maximum pixel value (maximum pixel value D(x,y)) is not saturated (not saturated relative to D1)) and the maximum pixel value is outside of a range near a saturation level (near level relative to D1), determining the initial blending ratio (weight MAWeight(x,y)) to be relative to a slope, wherein an image portion of the first image (long exposure image) is used to determine the corresponding image portion of the high dynamic range image (HDR image) (Narasimha, figs 3A, 3B, par [0050-0053], wherein 
if the maximum pixel value (maximum pixel value D(x,y)) is not saturated (not saturated relative to D1) and the maximum pixel value is in the range near the saturation level (near level relative to D1), determining the initial blending ratio weight MAWeight(x,y) based on a difference between the saturation level and the maximum pixel value (differerence in case in case D(x,y)<D1), wherein the image portion of the first image (long exposure image) and the corresponding image portion of the second image (short exposure image) are combined using the initial blending ration (weight MAWeight(x,y)) to determine the corresponding image portion of the high dynamic range image (HDR image), (Narasimha, figs. 3A, 3B, par [0050-0053], wherein in case D1<=D(x,y), long and short exposure images are combined to generate HDR image).
However, Narasimha does not disclose determining the initial blending ratio to be zero.
On the other hand, in the same endeavor, Wang discloses determining the initial blending ratio to be zero (Wang, fig. 10, par [0050], wherein blending ratio is set to zero)
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Wang into the method by Narasimha so as to achieve the invention as claimed because such incorporation provides a desired image correction level (Wang, par [0049-0051]).



Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimha (US 2014/0152686 to Narasimha et al) in view of Furukawa (US 2015/0042848 to Furukawa et al).
Regarding claim 33, Narasimha discloses aforementioned limitations of the parent claim. However, Narasimha does not disclose a three-dimensional noise reduction module configured to combine the high dynamic range image with a recirculated image to obtain a noise reduced image, wherein the recirculated image is based on one or more previous images of a sequence of images from the image sensor.
On the other hand, in the same endeavor, Furukawa discloses a three-dimensional noise reduction module (image improvement processing unit 34) configured to combine the high dynamic range image (HDR image from HDR merge processing unit 32) with a recirculated image (reduced image from image reduction processing unit 33) to obtain a noise reduced image (image output by image improvement processing unit 34), wherein the recirculated image (reduced image from image reduction processing unit 33) is based on one or more previous images (images) of a sequence of images from the image sensor (sensor unit 21) (Furukawa, figs. 1, 3, par [0048-0049], wherein image output by image improvement processing unit 34 is improved with noise reduction).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Furukawa into the apparatus by Narasimha so as to achieve the invention as claimed because such 
Regarding claim 34, Narasimha and Furukawa disclose aforementioned limitations of the parent claim. Additionally, Furukawa discloses the three-dimensional noise reduction module includes a temporal noise reduction module (combination of components 31, 33, and 34) configured to recursively (recursively) combine the high dynamic range image (HDR image from HDR merge processing unit 32) with the recirculated image (reduced image from image reduction processing unit 33) using a set of mixing weights (parameters from component 31) for respective image portions of the recirculated image, to obtain a temporal noise reduced image (image output by image improvement processing unit 34) (Furukawa, figs. 1, 3, par [0045, 0048-0049], wherein HDR image from HDR merge processing unit 32 and reduced image from image reduction processing unit 33 are recursively combined on the basis of the input image to obtain image output by image improvement processing unit 34).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Furukawa into the apparatus by Narasimha and Furukawa so as to achieve the invention as claimed because such incorporation effectively suppresses the generation of false colors (Furukawa, par [0013]).
Regarding claim 35, Narasimha and Furukawa disclose aforementioned limitations of the parent claim. Additionally, Furukawa discloses a motion compensation module (combination of components 31, 33, and 34) configured to apply transformations to align pixels in the recirculated image (reduced image from image 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Furukawa into the apparatus by Narasimha and Furukawa so as to achieve the invention as claimed because such incorporation effectively suppresses the generation of false colors (Furukawa, par [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TUAN H LE/           Examiner, Art Unit 2697  

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697